03/17/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0362


                                      DA 20-0362
                                   _________________

MASTERS GROUP INTERNATIONAL, INC.,

            Third-Party Plaintiff and Appellee,

      V.                                                           ORDER

COMERICA BANK,

            Third-Party Defendant and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Ray Dayton, District Judge.


                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 17 2021